DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per preliminary amendment dated 6/24/19, claims 1-24 are currently pending in the application.

Applicant's election with traverse of Group I invention (claims 1-11) in the reply filed on 3/16/21 is acknowledged.  The traversal is on the ground(s) that restriction is only proper if the claims of the restricted groups are independent or patentably distinct and there would be a serious burden placed on the Examiner if restriction is not required, that the burden is on the Examiner to provide reasons and/or examples to support any conclusion in regard to patentable distinction and that a search of all the claims would not impose a serious burden on the Office. This is not found persuasive. The consideration of undue burden is one that must be made by the Examiner and it is not necessary for the examiner to cite references/patents to establish serious burden. Additionally, the standards and support for the finding of lack of unity are consistent with the guidelines of International Authority, as stated in the written restriction. 
In light of above, the requirement is still deemed proper and is therefore made FINAL. Claims 12-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to 

Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usami et al. (US 4,229,549).
Usami teaches graft copolymers comprising a polyfunctional monomer such as 1,3,7-octatriene (Ab, col. 3, lines 13-17). Additionally, working example 2-7 in TABLE 3 is drawn to a graft copolymer comprising 1,3,7-octatriene and styrene, in addition to 
In light of above, presently cited claim is anticipated by the reference.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koda et al. (WO 2013151067 A1).
At the outset, it is noted that the WIPO publication is relied upon for date purposes and US 2015/0057392 A1 is relied upon herein below as its English equivalent.
Koda teaches a copolymer including a monomer unit (a) derived from an aromatic vinyl compound and a monomer unit (b) derived from farnesene (Ab.), and may include other monomer in an amount not more than 50% by mass of the copolymer. Disclosed genus of other monomers includes 1,3,7-octatriene [0023-0024]. As monomer (a), the reference teaches styrene and exemplifies copolymers of styrene and farnesene ([0017], Production Examples 1, 2). The reference teaches the use of the copolymer in rubber compositions for tires (Ab.).
The prior art fails to disclose a copolymer comprising structural units of styrene and 1,3,7-octatriene in one single embodiment as in claimed invention (claim 1).
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
Given the teaching in Koda on up to 50 mass% of other monomer, and given the teaching on a small genus of other monomers including 1,3,7-octatriene, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a copolymer from styrene, farnesene and 1,3,7-octatriene and thereby arrive at a copolymer having claimed structural units, with a reasonable expectation of success.
With regard to claims 2-4, Koda teaches the molecular weight distribution of the copolymer is preferably from 1.0 to 4.0, preferably from 1.0-3.0 and more preferably from 1.0-2.0 [0022].
With regard to claims 5-7, Koda teaches that the wt. average molecular wt. is preferably from 2,000 to 500,000, more preferably from 8,000 to 500,000 [0019].
With regard to claim 8, Koda teaches that the copolymers may be prepared by solution polymerization using anionic initiators and termination by addition a terminating agent [0035-0045]. A copolymer obtainable by anionic polymerization of a monomer mixture comprising styrene, farnesene and 1,3,7-octatriene, prior to deactivation, would read on claimed polymer.
With regard to claim 9, Koda’s monomer mixture comprising styrene, farnesene and 1,3,7-octatriene subjected to anionic polymerization and to termination by addition a terminating agent [0035-0045] would meet the claimed limitation. In the alternative, Koda also teaches an emulsion polymerization of method [0027-0032] and a monomer mixture comprising styrene, farnesene and 1,3,7-octatriene subjected to emulsion polymerization would meet the claimed limitation.
With regard to claims 10 and 11, Koda teaches examples of other monomer as including butadiene, isoprene, 2,3-dimethyl-1,3-butadiene, 2-phenyl-1,3-butadiene, 1,3-pentadiene, 2-methyl-1,3-pentadiene, 1,3-hexadiene, 1,3-octadiene, 1,3-cyclohexadiene, 2-methyl-1,3-octadiene, 1,3,7-octatriene, myrcene and chloroprene in an amount not more than 50% by mass [0023-0025]. Given the teaching, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare a copolymer comprising styrene, farnesene and other monomer, which includes a combination of  1,3,7-octatriene and a conjugated diene, with a reasonable expectation of success. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koda et al. (WO 2014/157145 A1).
At the outset, it is noted that the WIPO publication is relied upon for date purposes and US 10,227481 B2 is relied upon in the rejection below as its English equivalent.
Koda teaches a rubber composition comprising a diene polymer (B) (Ab.). The reference teaches polymer (B) as including butadiene, isoprene, 2,3-dimethylbutadiene, 2-phenylbutadiene, 1,3-pentadiene, 2-methyl-1,3-pentadiene, 1,3-hexadiene, 1,3-octadiene, 1,3-cyclohexadiene, 2-methyl-1,3-octadiene, 1,3,7-octatriene, myrcene and chloroprene, individually or in combination of two or more (col. 8, lines 46-61). The reference further teaches styrene with sufficient specificity as a member of three preferred species, in a preferred amount of 0 to 50 mass%, or a preferred amount of from 10 to 40% by wt. of the copolymer, as advantageous in view of rolling resistance, low migration property and suppressing mold contamination (col. 8, line 63-col. 9, line 16).
Koda fails to explicitly disclose a copolymer comprising structural units of 1,3,7-octatriene and styrene in one single embodiment as in the claimed invention.
As stated above in paragraph 7, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Koda teaches a small genus of conjugated dienes including 1,3,7-octatriene, and an aromatic vinyl compound, with styrene as a preferred species, in a preferable amount of 0 to 50 mass% as advantageous in view of rolling resistance, low migration property and suppressing mold contamination (col. 8, line 63-col. 9, line 16). Given the generic teaching in Koda, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare copolymer by picking 1,3,7-octatriene from the small genus of conjugated dienes and additionally choosing styrene comonomer to provide for copolymers with the disclosed advantages, with a reasonable expectation of success.
With regard to claims 2-5, Koda teaches a molecular wt. distribution of preferably 1.0-3.0, more preferably from 1.0 to 1.8 and especially preferably from 1.0 to 1.5 (col. 9, lines 48-54). Overlapping range.
With regard to claims 5-7, Koda teaches a wt. average molecular wt. (Mw) is preferably from 2,000 to 100,000, and more preferably from 8,000 to 90,000 (col. 9, lines 16-31). 
With regard to claim 8, Koda teaches anionic solution polymerization with organic alkali metal compound and termination with an alcohol (col. 12, line 13-col 13, line 9). The active copolymer prior to the termination meets the claimed limitation.
With regard to claim 9, the reference teaches radical bulk and emulsion polymerizations, i.e. providing for a copolymer devoid of living anionic active species at a molecular end. In the alternative, an anionic polymerization after chain termination would meet the claimed limitation.
With regard to claims 10 and 11, given the teaching on suitable conjugated diene monomers and use thereof alone or in combination (col. 8, lines 46-61), it would have been within the level of ordinary skill in the art to prepare a copolymer from a combination of 1,3,7-octatriene, an additional conjugated diene as in the claimed invention, and styrene with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-22 of copending Application No. 16/468,217 (amendment dated 3/22/21), in view of Koda et al. (WO (2014/157145 A1).
It is noted that US 10,227481 B2 is relied upon in the rejection below as the English equivalent of WIPO publication.
Copending claims 1 and 10 are as follows:

    PNG
    media_image1.png
    383
    936
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    945
    media_image2.png
    Greyscale

Copending claims 1 and 10 are silent with regard to a polymer containing structural units of 1,3,7-octatriene and styrene structural unit as in claimed invention. However, secondary reference to Koda teaches diene polymers which may include 1,3,7-octatriene as the conjugated diene monomer, that styrene as a comonomer in a preferred amount of form 0 to 50% by wt. of the copolymer is advantageous in view of rolling resistance, low migration property and suppressing mold contamination (col. 8, line 63-col. 9, line 16). Thus, in view of the teaching in Koda reference, it would have been obvious to one of ordinary skill in the art to prepare the copending polymer of claim 1 from 95 mole% or more of 1,3,5-octatriene, and 5 mol% or less of styrene, or utilize a mixture of 1,3,7-octatriene and styrene in the method of copending claim 10 and thereby arrive and thereby arrive at claims 1-7 of the present invention. As stated above in paragraph where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
Limitations of claims 8 and 9 are met by copending claims 8 and 7, respectively.
 This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sasaki et al. (US 2016/0108228 A1) teaches hydrogenated block copolymer comprising a block (a) derived from aromatic vinyl compound such as styrene and a block (b) which may include 1,3,7-octatriene.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762